Citation Nr: 0823454	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, denying the veteran's claim of service 
connection for asthma.  The veteran testified before a 
Decision Review Officer at the RO at a June 2006 hearing.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

There is no clear and unmistakable evidence that asthma pre-
existed the veteran's period of service; asthma was diagnosed 
during service and the veteran has had it since.


CONCLUSION OF LAW

The veteran has asthma that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

The veteran is seeking service connection for asthma.  In its 
April 2005 decision, the RO denied the veteran's claim, 
concluding that service connection was not warranted because 
the veteran's asthma pre-existed active military service.  
The RO also concluded that the veteran did not carry a 
current diagnosis of asthma.

Relevant evidence of record consists of the veteran's service 
treatment records and various post-service records 
documenting the veteran's ongoing treatment at both private 
and VA facilities.  Review of the veteran's service treatment 
records reveals that, on his August 1967 entrance 
examination, his lungs and chest were found to be normal.  No 
asthma or breathing problems were noted on his August 1967 
Report of Medical History; in fact, the veteran answered 
"No" when asked if he had ever had asthma or shortness of 
breath.  Records of treatment in September 1975, however, 
indicate that the veteran was seen for an "evaluation of 
asthma" while still on active duty.  At that examination, 
the veteran was noted to have a childhood history of asthma 
and was diagnosed with "very minimal reversible airways 
obstruction consistent with mild asthma."  He was prescribed 
no treatment.  His September 1975 separation examination 
noted that the veteran suffered from asthma, and he responded 
"Yes" in his Report of Medical History from the same month 
when asked if he suffered from asthma and shortness of 
breath.

Records from the veteran's ongoing treatment at both the 
Richard L. Roudebush VA Medical Center (VAMC) in 
Indianapolis, Indiana, and at a private hospital reflect that 
the veteran carries both a history and current diagnosis of 
asthma.  Records from a September 2004 hospitalization at the 
Indianapolis VAMC document that the veteran had a history of 
both asthma and chronic obstructive pulmonary disease (COPD).  
Similarly, records of the veteran's multiple hospitalizations 
in 2004 and 2005 at the Putnam County Hospital in 
Greencastle, Indiana, reflect that the veteran had a history 
of asthma and was repeatedly treated for COPD.  Further, an 
October 2004 "Patient Diagnosis File" from the Putnam 
County Hospital reflects that the veteran carried a diagnosis 
of asthma as of that date.  

The veteran was provided VA examination in February 2005.  
Report of examination reflects that the examiner noted the 
veteran's past medical history was positive for asthma, 
including childhood asthma.  On physical examination, the VA 
examiner diagnosed the veteran with "chronic obstructive 
pulmonary disease/asthma," noting that the veteran's COPD 
was related to his history of smoking but also finding a 
"reactive component with asthma."  Based solely on the 
veteran's report of having had asthma as a child, the 
examiner concluded that the veteran's asthma was congenital 
and not related to service.  

The veteran further testified before a Decision Review 
Officer at the Indianapolis RO in June 2006.  At the hearing, 
the veteran reported that he had suffered from asthma as a 
child but had been told by his family doctor that he had 
outgrown it as a teenager.  The veteran also testified to 
experiencing shortness of breath while running or marching 
during service, requiring that he stop the exercise and catch 
his breath.  He also stated that since that time, he has 
continued to suffer from asthma and has self-treated with 
over-the-counter inhalers.  The veteran also reported having 
been rejected for military service the first time he applied 
due to his history of asthma.  

Here, although treatment records both in service and 
following his separation from service note the veteran's 
reported history of asthma as a child, the Board notes that 
the only evidence of such a medical history is the veteran's 
own statements.  The Board further notes that, although the 
veteran reported in his June 2006 hearing having been 
rejected for military service due to his history of asthma, 
no evidence of any such examination or rejection is present 
in the claims file.  In this case, the Board is not persuaded 
that there is clear and unmistakable evidence demonstrating 
that the veteran's asthma existed prior to service.  
Notwithstanding the reports of multiple physicians that the 
veteran had asthma that predated his entry into service, the 
Board finds that these medical histories are all based solely 
on the veteran's own report, and not on any medical evidence 
to suggest that he did in fact suffer from asthma prior to 
entering active duty.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that asthma existed prior 
to service and was not aggravated by such service.  The Court 
has described the clear and unmistakable standard as an 
onerous one consisting of evidence that is undebatable.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  Because the February 
2005 VA examiner, as well as the veteran's treating 
physicians, relied solely on the veteran's self-reported 
diagnosis, any aspect of their opinions that suggests that 
his asthma pre-existed service cannot, without further 
evidence, be considered clear and unmistakable.  
Consequently, despite the veteran's statements to the 
contrary, the presumption of soundness has not been rebutted, 
and the veteran is presumed to have been in sound condition 
at the time he entered service in August 1967.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131.  Here, although the veteran's entrance examination was 
silent as to asthma or any other respiratory disorder, his 
service treatment records clearly document a diagnosis of and 
treatment for asthma.  As noted above, the veteran was 
diagnosed in September 1975-prior to his separation from 
service-with "very minimal reversible airways obstruction 
consistent with mild asthma."  Although the examiner at the 
time noted that the veteran reported having a history of 
asthma in childhood, there is no evidence in the record, 
other than the veteran's own report, to substantiate that he 
in fact suffered from asthma at any time prior to service.  
At the time of his September 1975 separation examination, the 
examiner noted that the veteran suffered from asthma.  The 
veteran testified at his June 2006 hearing that he has 
experienced symptoms of asthma since being diagnosed with the 
disorder in service and has consistently self-treated with 
inhalers.  Further, the VA examiner in February 2005 assigned 
the veteran a diagnosis of asthma, a diagnosis that is 
supported by a record of the veteran's October 2004 treatment 
at a private hospital.  

Here, as noted above, the competent medical evidence has 
identified that the veteran carries a current diagnosis of 
asthma.  The veteran has testified that the symptoms of his 
asthma, with which he was diagnosed in service, have 
continued from that time to the present.  Given that the 
veteran is presumed to have been sound at entry onto active 
duty, the Board thus concludes that the veteran currently 
suffers from asthma that began in service.  

Accordingly, with application of 38 U.S.C.A. § 1111, the 
Board finds that the veteran's asthma cannot be said to have 
been extant prior to service and not aggravated thereby.  The 
presumption of soundness is not overcome, and because the 
record reflects diagnoses of asthma both in service and 
currently, giving the benefit of the doubt to the veteran, 
his asthma must be attributed to his period of military 
service. A grant of service connection for asthma is 
therefore warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for asthma is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


